Citation Nr: 1021271	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  05-33 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral hearing 
loss disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing 
loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement an increased rating for hiatal hernia, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2005, the RO increased the rating for the Veteran's 
hiatal hernia from 0 to 10 percent, effective the July 8, 
2004 date of claim, and the Veteran disagreed with this 
decision, requesting a rating higher than 10 percent.

In October 2005 the Veteran testified during a hearing before 
a decision review officer (DRO) at the RO with regard to the 
increased rating claim; a transcript of that hearing is of 
record.

Separately, in February 2008, the RO denied the Veteran's 
application to reopen his previously denied claims for 
service connection for a bilateral hearing loss disability 
and tinnitus.  Regardless of the RO's actions, the Board must 
initially determine whether new and material evidence has 
been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

In April 2010, the Veteran testified at a hearing relating to 
the applications to reopen before the undersigned using 
video-conference technology; a transcript of that hearing is 
of record.

Later in April 2010, the Veteran submitted additional 
evidence (most of which was duplicative of evidence already 
in the claims file) relating to his hearing loss disability 
and tinnitus directly to the Board, without a waiver of 
initial RO review of this evidence.  As the Board is granting 
the applications and underlying service connection claims, it 
need not consider whether to remand these claims for initial 
RO review of this evidence.  38 C.F.R. § 20.1304(c) (2009).  
As the evidence is not pertinent to the claim for an 
increased rating for hiatal hernia, that claim also need not 
be remanded.  Id.


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the 
Veteran's application to reopen his claim for service 
connection for a bilateral hearing loss disability, and 
denied his claim for service connection for tinnitus.  The 
Veteran did not appeal either decision.

2.  Evidence received since the May 2003 decision raises a 
reasonable possibility of substantiating the claims for 
service connection for a bilateral hearing loss disability 
and tinnitus.

3.  A bilateral hearing loss disability and tinnitus are 
related to in-service noise exposure.

4.  The Veteran's hiatal hernia has not caused persistently 
recurrent epigastric distress accompanied by substernal or 
arm or shoulder pain, productive of considerable impairment 
of health.


CONCLUSIONS OF LAW

1.  The May 2003 decision that denied the application to 
reopen the claim for service connection for a bilateral 
hearing loss disability, and denied the claim for service 
connection for tinnitus, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the May 2003 decision is new and 
material and the claims for service connection for a 
bilateral hearing loss disability and tinnitus are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

5.  The criteria have not been met for a rating higher than 
10 percent for hiatal hernia.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.114, Diagnostic Code 7346.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

As to the applications to reopen and the underlying service 
connection claims, these applications and claims are 
substantiated, and there are therefore no further VCAA with 
regard to them.  Wensch v. Principi, 15 Vet App 362, 367-368 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

As to the increased rating claim, this issue was not noted in 
the RO's July and August 2004 VCAA letters (relating to other 
claims).  Subsequently, the Veteran filed a claim for service 
connection for gastroesophageal reflux disease (GERD) and 
indicated that he believed that he had been misdiagnosed with 
hiatal hernia when the correct diagnosis was GERD.  The RO 
sent a September 2006 letter stating that the issue of hiatal 
hernia (claimed as GERD) was "still under the jurisdiction 
of appeals."  The RO sent a January 2007 letter indicating 
that it was working on the claim for service-connected 
compensation for hiatal hernia (claimed as GERD).  The RO 
sent a March 2007 letter indicating it was correcting its 
September 2006 letter and that, "The issue of hiatal hernia 
is under jurisdiction of Appeal."  The RO sent an August 
2007 letter indicating that it was working on the Veteran's 
claim for service-connected compensation for GERD.  

In February 2008, the RO denied entitlement to service 
connection for GERD.  The Veteran did not file a notice of 
disagreement (NOD) in response to this decision.

The RO subsequently sent a July 2008 letter indicating how VA 
determines the disability rating and attaching the criteria 
for diagnostic code 7346, applicable to hiatal hernia 
(discussed below), and the Veteran responded to this letter 
by submitting additional medical information.

Thus, the RO did not fully comply with the VCAA's notice 
requirements.  Where such a VCAA notice error occurs, the 
Board must determine if the error has prejudiced the Veteran.  
See 38 C.F.R. § 19.9(a)(1) (remand required only when further 
action "is essential for a proper appellate decision").  
Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).  The RO's error was not 
prejudicial in this case because the evidence reflects that 
the Veteran and his representative continued to submit 
evidence and argue that his condition had worsened, including 
the symptomatology listed in the criteria for ratings higher 
than 10 percent under DC 7346.  The Veteran thus understood 
the symptoms that the evidence had to show in order to be 
entitled to an increased rating for his hiatal hernia.  
Moreover, although the Veteran was not provided with 
information regarding effective dates in connection with the 
increased rating claim, the claim is being denied and no 
effective date is being assigned; therefore, lack of such 
notice did not prejudice the Veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records, as well as the records of the 
Social Security Administration's (SSA's) disability 
determination.  The Veteran was also afforded two VA 
examinations as to the severity of his gastrointestinal 
disability, in February 2005 and December 2008.  As discussed 
below, these examinations were adequate because they 
addressed the relevant symptomatology of the Veteran's 
gastrointestinal disability. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The applications to reopen, service connection 
claims, and increased rating claim are thus ready to be 
considered on the merits.


Reopening

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In May 2003, the RO denied the Veteran's application to 
reopen his claim for service connection for bilateral hearing 
loss and his claim for service connection for tinnitus.  The 
Veteran was notified of this decision in a May 2003 letter, 
but did not appeal.  Therefore, this decision became final.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The RO's denials were based in part on the absence of 
evidence of a nexus between a bilateral hearing loss 
disability and/or tinnitus and service.  At that time, the 
evidence did not include any medical opinions as to the 
etiology of the Veteran's bilateral hearing loss disability 
or tinnitus.  Since the May 2003 denial, the Veteran has 
submitted multiple, mostly positive private medical opinions 
as to the etiology of his bilateral hearing loss disability 
and the RO has obtained multiple negative VA negative nexus 
opinions.  Given that the prior denials were based in part on 
a lack of nexus evidence and the evidence since the denial 
includes both positive and negative nexus evidence, this new 
evidence bears directly on the issue of nexus which was an 
element of the Veteran's claim previously found lacking.  
Thus, this evidence relates to unestablished facts necessary 
to substantiate the claims and raises a reasonable 
possibility of substantiating them.  Reopening of the claims 
for service connection for a bilateral hearing loss 
disability and tinnitus is therefore in order.


Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); 38 C.F.R. § 3.303.

The evidence reflects that the Veteran has a bilateral 
hearing loss disability and that he was exposed to noise from 
missiles, gunfire, aircraft, and power equipment during 
service.  The issue is whether the current disabilities are 
related to the in-service noise exposure, and there are 
multiple medical opinions on this question.

In February 2005, a VA audiologist concluded that such a 
relationship was not likely, because the entrance examination 
audiometry readings, showing normal right ear hearing and 
moderate left ear hearing loss, were similar to audiometry 
readings at separation.  He added, "There is also therefore 
no reason for tinnitus to be more noticeable at his 
separation physical than it would have been at his induction 
physical."

In August 2006, a private audiologist, "K.W.," noted the 
Veteran's audiometric readings that showed mild to severe 
high frequency sensorineural hearing loss bilaterally and 
that this audiometric configuration, specifically, the loss 
of hearing in the 3000Hz through 6000 Hz range, improving 
through 8000 Hz, is consistent with noise induced trauma.  He 
therefore concluded that the Veteran's bilateral hearing loss 
disability is most likely or caused by noise exposure. 

In February 2008, a private audiologist, "T.L.," noted the 
Veteran's in-service noise exposure and February 2007 testing 
showing severe high frequency sensorineural hearing loss in 
the right ear and profound high frequency hearing loss in the 
left ear.  She noted the Veteran's left ear hearing loss at 
entry into service but noted that the Veteran's current 
bilateral hearing loss is consistent with exposure to very 
high noise levels.  Therefore, she concluded, the Veteran's 
current hearing loss was caused or exacerbated by the 
excessively high noise levels to which he was exposed during 
service.  She also concluded that the tinnitus, which began 
in service and is not constant, is likely related to the same 
in-service noise exposure.

In December 2008, a VA audiologist reviewed both the February 
2005 VA opinion and T.L.'s opinion and concluded that he had 
the same opinion as the February 2005 VA examiner, and opined 
that T.L.'s opinion was deficient in that she did not have 
access to the entrance and separation examination reports 
showing that the Veteran's hearing was unchanged during 
service.  The December 2008 VA audiologist also noted that 
T.L. did not address the Veteran's post-service noise 
exposure from gunfire in his job in the county sheriff's 
department.

The Board notes that, during the Board hearing, the Veteran 
testified that, in his work for the sheriff's office, he was 
not a motorcycle officer and rarely fired his weapon.  The 
Board finds this testimony credible.

In April 2010, a private audiologist, "A.B.," wrote that, 
while the configuration of the Veteran's hearing loss is 
consistent with a noise-induced hearing loss, it is 
impossible to state confidently that the current hearing loss 
is a direct result of the noise exposure he experienced 
during service.  Moreover, according to A.B., the lack of 
testing at 6000 and 8000 Hz leaves much for speculation.  
A.B. wrote that the most logical conclusion was that the 
Veteran's hearing loss through 4000Hz was not affected by in-
service noise exposure, but, rather, could be a result of 
other high intensity noises he may have been exposed to later 
in life.  He also noted that the configuration of the 
Veteran's hearing loss is consistent with age-related hearing 
loss and that genetics and family history may also factor 
into a person's hearing ability.  A.B. also concluded that, 
although the entrance and separation examinations are 
inadequate, it is likely that the hearing loss the Veteran 
now experiences "is, at best, only partly a result of the 
noise exposure he experienced while in [service]."  A.B. 
also found that the Veteran's development of tinnitus during 
service is compelling evidence that his hearing was affected 
in some way by the in-service noise, but the extent of the 
damage is "impossible at this point to evaluate."

Thus, the Board is confronted with multiple conflicting 
opinions.  K.W. and T.L. each explained the reasons for their 
conclusions that the Veteran's bilateral hearing loss 
disability is related to service, and T.L. explained the 
reason for her conclusion that the Veteran's tinnitus is 
related to service.  Their opinions are therefore entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning).  The VA 
audiologists also explained the reasons for their 
conclusions; however, their emphasis on the lack of evidence 
of hearing loss during service undercuts their opinions, 
because  the absence of in-service evidence of hearing loss 
or tinnitus is not a requirement for establishing service 
connection for either claimed disability.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992); 38 C.F.R. § 3.303(d).  
A.B.'s opinion was ambiguous, as he expressed uncertainty 
throughout the opinion; therefore, his opinion is of little 
probative value.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998).  In addition, the December 2008 VA audiologist's 
opinion was based in part on the inaccurate factual premise 
that the Veteran experienced significant post-service noise 
exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Given that the two positive private nexus opinions suffer 
from fewer infirmities than the negative VA nexus opinions, 
the weight of the evidence is in favor of a relationship 
between the Veteran's current bilateral hearing loss 
disability and tinnitus and his in-service noise exposure.  
Service connection for these disabilities is therefore 
warranted.

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate 
for any rating claim when the factual findings show distinct 
time periods during the appeal period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Here, as explained below, the uniform 10 percent 
rating is proper.

The veteran's hiatal hernia is rated 10 percent disabling 
under the criteria of 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7346.  DC 7346 provides ratings for hiatal hernia.  Hiatal 
hernia with two or more of the symptoms for the 30 percent 
rating of less severity is rated 10 percent disabling.  A 30 
percent rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  The maximum schedular 60 percent 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health. 

During the RO hearing, the Veteran testified that he 
experienced nausea and reflux, and jaw pain that goes down 
into his chest and hand.  He stated that he experienced 
regurgitation, but not vomiting, and inability to eat.  He 
testified that the shoulder pain was unrelated to his rotator 
cuff tear, as it is in a different area.  The Veteran 
indicated similar symptoms in his written statements, and 
also argued that he had GERD rather than hiatal hernia.

On the February 2005 VA examination, the Veteran noted his 
diagnosis of peptic ulcer disease, subsequent diagnosis of 
GERD, that he was taking medication, and experienced 
"breakthrough heartburn."  He denied vomiting, hematemesis, 
and tarry stools.  Physical examination was "totally 
negative," with a soft abdomen, no tenderness or masses, and 
the organs within normal limits.  The diagnosis was chronic 
GERD.  An August 2005 esophagogastroduodenoscopy indicated 
that there was mild reflux esophagitis with no hiatal hernia, 
with normal stomach and duodenum.

A July 2006 VA treatment note indicated that the Veteran did 
not have a hiatal hernia, but, rather, GERD.

On the December 2008 VA examination, the Veteran indicated 
that he had mild dysphagia, mild pyrosis, and no nausea or 
vomiting.  There were no responses given for "Hematemesis or 
melena (describe any episodes)," and "reflux or 
regurgitation (frequency); for regurgitation, contents."  
The Veteran indicated treatment of Prilosec and a bland diet.  
There was no history of hospitalization, no history of 
esophageal trauma, the condition did not concern the Veteran 
at work or at home, there was no history of neoplasm.  On 
examination, the Veteran's health was good, weight was 
stable, and there were no signs of anemia.  There was  no 
impairment of general health, no daily problems associated 
with pyrosis, and no substernal or shoulder pain on a regular 
basis.  The diagnosis was hiatal hernia with esophageal 
reflux.  The examiner indicated that the question of whether 
the Veteran had increased symptoms since 2006 would be 
determined by a January 2009 upper GI series to see if there 
was any change from the prior testing.  The impression on the 
January 2009 upper GI series was no abnormality noted.  The 
findings included, "There is a hiatal hernia" and "No 
hiatal hernia or gastroesophageal reflux was seen."

As noted above, service connection for GERD has been denied 
and the Veteran did not file a NOD with this decision.  The 
issue of entitlement to service connection for GERD is 
therefore not before the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200, 20.201, 20.302(a) (2009) (NOD 
required to initiate appeal).  In any event, the weight of 
the above evidence reflects that, regardless of whether the 
Veteran has hiatal hernia or GERD, his gastrointestinal 
symptoms do not warrant a rating higher than 10 percent.  The 
Veteran's RO hearing testimony and written statements 
conflict with his statements to the VA examiners and the 
findings on VA examination.  The Board finds that the 
statements that the Veteran made during VA examinations and 
the medical findings showing little or no gastrointestinal 
symptomatology conflict with, and outweigh, the statements 
made during the course of the appeal.  The latter statements 
are therefore lacking in credibility, while the former are 
credible and probative.  These statements show that the 
Veteran has not had persistently recurrent epigastric 
distress accompanied by substernal or arm or shoulder pain 
productive of considerable distress.  Rather, his 
gastrointestinal symptoms have been mild and minimal and his 
overall health has not been significantly or considerably 
impaired.

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The first question is whether the 
schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  If the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the Veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the 
Veteran's gastrointestinal symptoms are fully contemplated by 
the applicable rating criteria.  Thus, consideration of 
whether the Veteran's disability picture exhibits other 
related factors such as those provided by the regulations as 
"governing norms" is not required.  In any event, the Veteran 
did not claim, and the evidence does not reflect, that there 
has been marked interference with employment, frequent 
hospitalization, or that the Veteran's symptoms have 
otherwise rendered impractical the application of the regular 
schedular standards.  Therefore, referral for consideration 
of an extraschedular evaluation for his hiatal hernia is not 
warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence 
is against the claim for an increased rating for hiatal 
hernia, currently rated 10 percent disabling.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).


ORDER

The application to reopen a claim for service connection for 
a bilateral hearing loss disability is granted.

The application to reopen a claim for service connection for 
tinnitus is granted.

Entitlement to service connection for a bilateral hearing 
loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement an increased rating for hiatal hernia, currently 
rated 10 percent disabling is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


